USCA11 Case: 20-14461      Date Filed: 11/23/2022   Page: 1 of 58




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 20-14461
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
FERDINAND MEDIKO,
a.k.a. Fred Mediko,
MONIKA MEDIKO,
PAULINE MEDIKO BADIKI,


                                          Defendants-Appellants.


                   ____________________

          Appeals from the United States District Court
              for the Northern District of Georgia
USCA11 Case: 20-14461           Date Filed: 11/23/2022       Page: 2 of 58




2                         Opinion of the Court                    20-14461

             D.C. Docket No. 1:17-cr-00342-ELR-AJB-2
                    ____________________

Before JORDAN and ROSENBAUM, Circuit Judges, and SCHLESINGER,*
District Judge.
PER CURIAM:
        Defendants-Appellants Pauline Badiki, her brother Ferdi-
nand Mediko, and his wife Monica Mediko were convicted of fraud
and conspiracy to commit fraud. Their convictions stem from their
involvement in buying Special Supplemental Nutrition Women,
Infants and Children (“WIC”) vouchers for cash from WIC recipi-
ents and then collecting the funds for those vouchers from the fed-
eral government. Appellants accomplished the purchase of the
vouchers through their family business, Poly-Plex Pharmacy lo-
cated in Atlanta, Georgia. Although Appellants raise various issues
on appeal, after a thorough review of the record, and with the ben-
efit of oral argument, we affirm their convictions and sentences.
                           I.      Background
       Under the WIC program, the United States Department of
Agriculture uses funding to provide supplemental food, health-care
referrals, and nutrition for low-income pregnant and postpartum
women, and children up to age five who are considered


* The Honorable Harvey Schlesinger, United States District Judge for the Mid-
dle District of Florida, sitting by designation.
USCA11 Case: 20-14461          Date Filed: 11/23/2022        Page: 3 of 58




20-14461                 Opinion of the Court                             3

nutritionally at risk. WIC recipients use WIC vouchers to pay for
identified food products and prescription baby formula. More spe-
cifically, recipients use paper vouchers for certain food items and
for indicated maximum dollar amounts. When a vendor accepts a
WIC voucher, it writes redemption amounts matching the shelf
price of the item, on the voucher. The vendor provides the item,
stamps the voucher, and the recipient signs it, allowing the vendor
to deposit the voucher for currency that the United States pays.
        Poly-Plex became an authorized store accepting WIC
vouchers beginning in November 2005, after its then-owner Ms.
Badiki 1 participated in required training classes, passed evalua-
tions, and signed WIC vendor agreements. 2 These agreements set
forth the responsibilities of Poly-Plex. They also warned that WIC
vouchers could not be purchased or sold; they could only be re-
deemed for WIC-eligible items. Besides, that, the signed agree-
ments memorialized Poly-Plex’s responsibility to ensure that all
its staff were properly trained and aware of the WIC program
guidelines.
       In October 2011, a Georgia Department of Public Health in-
vestigator, Heather Jewell, conducted a monitoring visit at Poly-
Plex, which resulted in the issuance of a probation letter. During


1 Appellants contend that the ownership of Poly-Plex changed from Ms. Badiki
to Mr. Mediko sometime in 2009.
2 Badiki signed agreements in 2005, 2007, and 2010. Mr. Mediko signed a WIC
program acknowledgment agreement in 2010.
USCA11 Case: 20-14461       Date Filed: 11/23/2022   Page: 4 of 58




4                     Opinion of the Court                20-14461

the visit, Investigator Jewell informed Mr. Mediko, who was iden-
tified as the owner, of various deficiencies.
       A couple months later, in December 2011, Investigator Jew-
ell conducted a second visit to Poly-Plex and requested all WIC
vouchers. Mr. Mediko spoke to Investigator Jewell and said that
business was slow, so he had no WIC vouchers available. Accord-
ing to Mr. Mediko, his Electronic Benefits Transfer (“EBT”) ma-
chine had not been working for a week, and that explained the lack
of vouchers. But this explanation made no sense to Investigator
Jewell because WIC vouchers are not processed with EBT termi-
nals. At the end of the December 2011 visit, Investigator Jewell
again noted several deficiencies, including that Poly-Plex offered
only limited qualifying food items, and other WIC-approved items
were not available at the store.
       Several more months passed. Then, beginning in August
2012, investigators conducted undercover operations at Poly-Plex
to determine whether it was exchanging cash for WIC vouchers.
The investigation revealed that on various occasions, someone
from Poly-Plex exchanged cash for WIC vouchers. To conduct the
investigation, the Department of Agriculture enlisted the under-
cover cooperation of Amanda Brent, whom the Department had
caught previously selling her WIC vouchers for cash. At trial, Ms.
Brent testified about her participation in four undercover sales of
WIC vouchers to Poly-Plex. As Ms. Brent narrated, the United
States played surveillance videos of those sales.
USCA11 Case: 20-14461       Date Filed: 11/23/2022    Page: 5 of 58




20-14461               Opinion of the Court                       5

        Ms. Brent explained that when she first approached Mrs.
Mediko inside Poly-Plex to sell WIC vouchers, Mrs. Mediko repeat-
edly asked who told her that Poly-Plex would exchange vouchers
for cash, so Ms. Brent identified a person to “familiarize” herself
with Mrs. Mediko. During all but one of the undercover transac-
tions, Ms. Brent gave her WIC vouchers to Mrs. Mediko inside
Poly-Plex. Mrs. Mediko then went to the back office to collect cash
from Mr. Mediko in exchange for the WIC vouchers. During her
visits to Poly-Plex to sell vouchers, Ms. Brent said, Mr. Mediko was
“always there.” This sequence changed only once in November
2012, when Mrs. Mediko told Ms. Brent that she would let her
know when Mr. Mediko returned, and she would give her the
money then.
       Videos of the undercover transactions revealed Mrs. Mediko
took precautions when she exchanged the vouchers for cash. For
example, Mrs. Mediko walked outside the store to pay Ms. Brent
on multiple occasions. And Ms. Brent explained that “[s]ometimes
[Mrs. Mediko] would put [cash] inside the actual WIC folder.
Sometimes she would discreetly pass it over to me inside the
store.” The jury also heard a recorded telephone call between Mrs.
Mediko and Ms. Brent. During that call, Mrs. Mediko asked Ms.
Brent to “lie to [her] doctor” and tell the doctor that her baby was
throwing up, so that the doctor would prescribe Peptamen, which
had a “higher dollar amount on that voucher.” No evidence re-
vealed that Ms. Badiki was present at Poly-Plex during any of the
undercover transactions.
USCA11 Case: 20-14461          Date Filed: 11/23/2022   Page: 6 of 58




6                         Opinion of the Court              20-14461

       The undercover investigation culminated in federal agents’
execution of a search warrant at Poly-Plex in June 2013. Among
others, Investigator Jewell and Special Agent Fred McCree from
the Office of Investigations at the United States Department of Ag-
riculture were present for the search. Agent McCree found various
documents, including evidence that Ms. Badiki wrote checks for
Mr. Mediko and other Poly-Plex employees to facilitate WIC trans-
actions. In one instance, Ms. Badiki logged a check in a ledger as
“cash Fred for WIC, in the amount of $400.” Agent McCree also
collected invoices and receipts for purchases of WIC items made
by Poly-Plex. But the dollar amounts of those purchases did not
match the amount of inventory necessary to correlate with the
WIC voucher redemption amounts.
       During the execution of the search warrant, Mrs. Mediko
agreed to speak with investigators. She denied multiple times that
she bought WIC vouchers. Even after being shown one of the un-
dercover videos depicting her transactions, Mrs. Mediko still de-
nied that she had bought WIC vouchers for cash.
                    II.      Fraudulent Invoices
       After the execution of the search warrant, Ms. Badiki and the
Medikos requested to meet with the government to discuss the ev-
idence against them. The government provided defense counsel
with evidence demonstrating that Poly-Plex’s expenses relating to
WIC-eligible products did not comport with its substantially higher
WIC voucher-redemption amounts. In the government’s view,
this indicated fraud.
USCA11 Case: 20-14461        Date Filed: 11/23/2022      Page: 7 of 58




20-14461                Opinion of the Court                         7

       Following one of these meetings in February 2015, Mr. Med-
iko’s attorney, Bruce Morris, provided additional documents to the
government in a box which Agent McCree picked up from Mr.
Morris’s office. Agent McCree later reviewed the documents and
determined that a large quantity of invoices in the box—which re-
flected more than $1 million in purported WIC-eligible expenses
for Poly-Plex—appeared suspicious. So the government contacted
multiple vendors listed on the invoices. These vendors confirmed
that the invoices were fabricated and that they had not shipped any
products to Poly-Plex. In April 2015, the government informed de-
fense counsel that hundreds of invoices counsel had provided to
Agent McCree had been fabricated.
       Fast-forward two-and-a half years. In September 2017, a fed-
eral grand jury returned an indictment charging Ms. Badiki and the
Medikos with conspiracy to commit wire fraud, in violation of 18
U.S.C. § 1349, along with substantive charges of wire fraud, in vio-
lation of 18 U.S.C. §§ 1342 and 2; theft of government funds, in vi-
olation of 18 U.S.C. §§ 641 and 2; and fraud involving public
money, in violation of 42 U.S.C. § 1760(g) and 18 U.S.C. § 2. The
indictment alleged that the defendants had engaged in a scheme to
defraud the government by purchasing WIC vouchers from indi-
viduals for cash and later redeeming those vouchers for a higher
sum of money.
       Once a trial date was set, the parties discussed the implica-
tion of the box of fraudulent invoices. As a result of that discussion,
Mr. Morris expressed interest in entering into a stipulation with the
USCA11 Case: 20-14461        Date Filed: 11/23/2022     Page: 8 of 58




8                      Opinion of the Court                 20-14461

government about that evidence. Although the government circu-
lated a proposed stipulation, the parties did not reach an agreement
at that time.
        But during a pretrial conference held on November 13, 2019,
the government informed the district court about the fraudulent
invoices and the parties’ discussion of a stipulation. The govern-
ment said that it planned to admit the box of invoices at trial
through Agent McCree’s testimony, but it was attempting to reach
a stipulation with the defendants so it could avoid the need for
Agent McCree to testify that he received the documents from Mr.
Morris. When the district court asked Mr. Morris for his response,
he said, “I didn’t fabricate any documents . . . . They are not sug-
gesting I did. Just for the record.” Mr. Morris continued, “I think
it’s reasonable of the government to try and do it this way. . . . I’d
rather they not include my name or any suggestion that it came
from my client, because that is not factually accurate.” Mrs. Med-
iko’s lawyer indicated his agreement with Mr. Morris, and counsel
for Ms. Badiki stated that he needed more time to discuss and con-
sider the stipulation.
       The following day, the court entered an order relating to
trial matters. Among other things, the order set forth the following
stipulation: “The Parties stipulate that a box of documents contain-
ing ‘fabricated’ invoices was provided to the Government by a rep-
resentative of Defendants.”
      On the morning of the first day of trial, December 2, 2019,
the defendants filed a joint motion to exclude the box of invoices
USCA11 Case: 20-14461        Date Filed: 11/23/2022     Page: 9 of 58




20-14461               Opinion of the Court                         9

under Rule 11 of the Federal Rules of Criminal Procedure and
Rules 403 and 410 of the Federal Rules of Evidence. After jury se-
lection, the district court heard arguments on the motion to ex-
clude.
       The government initially said that it thought the parties had
reached an agreement on a stipulation—until the motion to ex-
clude had been filed. Still, though, the government agreed that the
parties had not yet entered a formal stipulation. It also explained
that, without a stipulation, Agent McCree would testify that he had
received the documents from Mr. Morris. So the government pro-
posed the stipulation to eliminate the issue of having to put Mr.
Morris on the stand.
        Mr. Mediko’s counsel, Mr. Morris, pointed out that if the
district court granted the motion to exclude, that would eliminate
any issue about the stipulation. But, he noted, if the court denied
the motion, Mr. Morris would reaffirm his agreement to the stipu-
lation. Still, he expressed concern that if a defendant took the stand
and “testifie[d] to something that is not the same as my recollec-
tion, then someone is going to need to put me on the witness stand.
And that’s going to create a significant problem.”
       Counsel for Ms. Badiki argued that the box of documents
should be excluded under both Rules 410 and 403. Nevertheless,
he said he would agree to the stipulation if the court were to deny
the motion to exclude. Meanwhile, one of Mrs. Mediko’s attorneys
objected to entering into a stipulation.
USCA11 Case: 20-14461        Date Filed: 11/23/2022     Page: 10 of 58




10                      Opinion of the Court                 20-14461

        Having heard the parties’ positions, the district court ex-
pressed concern that, without a stipulation, the jury would be con-
fused about where the documents came from. And that might
mean that Mr. Morris would have to testify, “which [the judge
said,] ‘I’m not going to do.’” The court allowed the government
to file a written response to the motion to exclude and took the
matter under advisement.
        After reviewing the government’s response, the district
court continued the discussion of the motion to exclude. The court
clarified that it did not believe that Rule 410 protected the box of
invoices, but it intended to exclude the evidence under Rule 403
because of the “good possibility” that Mr. Morris would have to
testify. The court reiterated its fear that, if the parties did not re-
solve the stipulation, “we will get ourselves to a point where we
have no choice but to put Mr. Morris on the stand, which we
simply can’t do.” The court revisited where the parties stood about
the stipulation. In response, they expressed that they had come to
a resolution.
       Ultimately, the parties agreed on the language of a stipula-
tion relating to the box of documents. It stated,
              The United States of America, by and
              through its undersigned attorneys, and
              defendants Pauline Badiki, Ferdinand
              Mediko, and Monica Mediko, by and
              through their undersigned attorneys,
              hereby stipulate that in March 2015, a
USCA11 Case: 20-14461      Date Filed: 11/23/2022    Page: 11 of 58




20-14461              Opinion of the Court                      11

             representative of the defendants pro-
             vided a number of invoices, which are
             collectively marked as Government’s
             Exhibit Number 850, to the United
             States Department of Justice and the
             U.S. Department of Agriculture. These
             invoices were represented to be busi-
             ness records maintained in the ordinary
             course of business at Poly-Plex Phar-
             macy. The jury may accept these facts
             as proven.
Counsel for the parties signed the stipulation, but the individual
defendants did not.
       Despite the agreement, Mrs. Mediko’s counsel said that his
client had no knowledge of any false documents in the box. He
thought it would be unfair for the government to argue that Mrs.
Mediko had a consciousness of guilt based on the document pro-
duction. So he asked the district court to instruct the government
to refrain from arguing consciousness of guilt, threatening to oth-
erwise call Mr. Morris as a witness.
       The court declined. It agreed with the government that the
government could argue certain inferences and deductions that
could be drawn from circumstantial evidence. Mrs. Mediko’s at-
torney represented for the record that, given that the court was
ruling against his motion, were he so permitted, he would have
called Mr. Morris as a witness to ask him how he got the box of
documents. Counsel further proffered that he would have asked
USCA11 Case: 20-14461      Date Filed: 11/23/2022    Page: 12 of 58




12                     Opinion of the Court               20-14461

Mr. Morris, “Do you have any information at all that Ms. Mediko
had any knowledge, involvement, consent in, any party to a crime,
any conspiracy, anything to know what’s in those documents? And
I believe the answer would be: No, I do not.” The district court
again said that it would not allow Mr. Morris to testify and empha-
sized that a stipulation had been entered.
                            III.   Trial
       Besides Investigator Jewell and the undercover purchaser,
Ms. Brent, a few WIC recipients also testified at trial. They admit-
ted that they had sold WIC vouchers to Poly-Plex employees for
cash. One such witness, Yvette Jackson, testified that she met all
three appellants. And similarly to Ms. Brent, explained that when
she first appeared at Poly-Plex to sell her vouchers, Mrs. Mediko
vetted her by asking how she knew about the store. Ms. Jackson
stated that she gave WIC vouchers to Mr. Mediko for cash “numer-
ous times” and, while Ms. Badiki was not present during these ex-
changes, Mr. Mediko would ask Ms. Badiki to bring cash that he
would give to Ms. Jackson.
       Agent McCree testified about Poly-Plex’s bank records,
which the government obtained by subpoena. These records
showed that Ms. Badiki had signed hundreds of checks on behalf of
Poly-Plex from 2009 to 2013, some of which were made out to cash
with “WIC” written in the memo line. And surveillance photos
and signed deposit slips established that Ms. Badiki deposited the
fraudulent WIC vouchers charged in the indictment into one of
Poly-Plex’s bank accounts. On a few occasions, the evidence
USCA11 Case: 20-14461        Date Filed: 11/23/2022     Page: 13 of 58




20-14461                Opinion of the Court                        13

showed, Ms. Badiki crossed out the redemption amount listed on
the voucher, wrote a new dollar amount, and placed her initials on
the voucher.
        Agent McCree also explained that during the undercover
transactions involving Ms. Brent, he was across the street from
Poly-Plex and Ms. Brent gave him the cash she received in ex-
change for her WIC vouchers. And he noted that a deposit slip for
one of the transactions had the initials “P.B.” (Ms. Badiki’s initials)
on it. Much of Agent McCree’s testimony, though, centered on his
analysis of Poly-Plex’s WIC redemptions and invoices. He com-
pared Poly-Plex’s redemptions from 2009 to 2013 to much larger
grocery-store chain locations within a few miles of Poly-Plex, like
Publix, Kroger, and Walmart. In comparison, Agent McCree
found that Poly-Plex’s redemptions ($6.5 million) were more than
triple its closest competitor (less than $2.1 million).
       Agent McCree testified that he attempted to calculate Poly-
Plex’s expenses by collecting records from its vendors for the rele-
vant period. He said he had reviewed hundreds of pages of bank
records and invoices and thousands of redemptions. But when
Agent McCree compared Poly-Plex’s WIC redemption amounts
with its expenses, he found the WIC redemption amounts ex-
ceeded Poly-Plex’s expenses by approximately $5 million. Even
when crediting-Poly-Plex with some non-WIC eligible item ex-
penses and with a 100% profit markup for potential WIC-eligible
items, Agent McCree’s analysis showed an unexplained gap of ap-
proximately $4 million between the amount in WIC redemptions
USCA11 Case: 20-14461       Date Filed: 11/23/2022    Page: 14 of 58




14                     Opinion of the Court                20-14461

that Poly-Plex had claimed and the value of WIC-eligible goods
that it had provided to customers.
       Finally, aside from the documents seized on the day the
search warrant was executed, Agent McCree explained that he re-
ceived an additional box of invoices on a later date. At this point,
the government read the parties’ stipulation with respect to the box
of invoices—indicating that each defendant stipulated that “in
March 2015, a representative of the defendants provided a number
of invoices.” Agent McCree estimated that the box contained sev-
eral hundred invoices purporting to show purchases of WIC-
eligible items, reflecting a total of approximately $1 million in in-
fant-formula purchases. As Agent McCree explained, he had not
seen these same invoices when he participated in the execution of
the search warrant in 2013. Agent McCree explained that he sub-
poenaed the vendors who allegedly provided baby formula to Poly-
Plex, providing them with copies of the invoices. Representatives
of the two vendors testified that the invoices were not authentic,
and one vendor had never even had an account with Poly-Plex.
       For its part, the defense put on witnesses who worked as de-
livery drivers for Poly-Plex. They testified that they never pur-
chased WIC vouchers for cash but said instead that they delivered
WIC items in exchange for vouchers. One such driver said that
Poly-Plex paid her a ten-percent cash commission based on the
vouchers that she filled. A former Poly-Plex driver, Jonathan
Shinholster, admitted that on one occasion, while making deliver-
ies for Poly-Plex, he bought a WIC voucher for cash. When Ms.
USCA11 Case: 20-14461        Date Filed: 11/23/2022      Page: 15 of 58




20-14461                Opinion of the Court                         15

Badiki learned that he had done so, Mr. Shinholster recalled, she
fired him. But Mr. Shinholster agreed that Poly-Plex later rehired
him to deliver prescriptions.
        The defense also called former Poly-Plex employee Patricia
Okoli. She testified that she was not aware of anyone who came
into the store and sold WIC vouchers for cash. She also attempted
to explain the existence of the fraudulent invoices. According to
Ms. Okoli, a co-worker lost a box of paperwork, invoices, and re-
ceipts. So, Ms. Okoli testified, she and the co-worker created re-
placement invoices by researching where Poly-Plex bought its
products and obtaining information on Google. They then printed
the fraudulent invoices out on a printer they bought for this pur-
pose. Ms. Okoli further said that she confessed to Mr. Mediko for
the first time during trial that she had falsified the invoices. Accord-
ing to Ms. Okoli, when Mr. Mediko learned about this, Mr. Mediko
and Ms. Badiki were upset, and Mr. Mediko asked her to testify at
trial. Ms. Okoli denied that anyone at Poly-Plex had asked her to
create the invoices, and she said she did not know what happened
to the box of documents after she created them.
       At the close of the evidence, all three defendants moved to
dismiss the case against them under Rule 29. The district court de-
nied the motions.
      Then the parties offered their closing arguments, during
which the government referenced the box of falsified invoices. It
argued that, after the government executed the search warrant,
“the defendants provided a box filled with fabricated invoices in a
USCA11 Case: 20-14461       Date Filed: 11/23/2022    Page: 16 of 58




16                      Opinion of the Court              20-14461

desperate effort” to conceal their fraud. Similarly, the government
noted, “when the defendants knew they were caught, they pro-
vided invoices that were completely fabricated.”
        Later, when discussing the evidence supporting Ms. Badiki’s
guilt, the government highlighted what it deemed to be the “some-
what remarkable testimony” from Ms. Okoli and noted that the in-
voices suspiciously corresponded to the years that were under in-
vestigation. The government emphasized that no dispute existed
that “a representative of the defendants provided that box.” Next,
when discussing evidence supporting Mr. Mediko’s guilt, the gov-
ernment argued that Mr. Mediko “knew he had been caught, and
he knew that the truth itself could not explain that gap. That’s not
an act of an innocent person unaware of the purchase of vouchers
at Poly-Plex.” Finally, when summing up the evidence, the gov-
ernment stated that “[t]he defendants each attempted to hide the
truth, both in terms of lying to investigators and then you heard
the acts of delivering the fabricated invoices to the government.”
       At the end of the government’s closing argument, Mr. Med-
iko’s counsel moved for a mistrial based on the comments about
the box of fabricated invoices. The district court denied the mo-
tion, explaining that it did not take the government’s argument to
be “singling out a [particular] defendant.” Each defendant then ad-
dressed the box of invoices in closing argument, each denying that
he or she had anything to do with the creation of the documents.
         The jury found Ms. Badiki and the Medikos guilty of each
count.
USCA11 Case: 20-14461       Date Filed: 11/23/2022     Page: 17 of 58




20-14461               Opinion of the Court                        17

                     IV.    Ms. Badiki’s Claims
        Ms. Badiki raises three issues on appeal. One challenges the
sufficiency of the evidence against her. The remaining two take
issue with the district court’s application of sentencing enhance-
ments.
A.     Sufficiency of the Evidence
      First, Ms. Badiki claims no direct evidence demonstrated her
involvement in purchasing WIC vouchers or that she knew that
the Medikos were doing so. Mostly, Ms. Badiki contends she gave
up control and ownership of Poly-Plex to Mr. Mediko at around
the same time the purported conspiracy began. She notes that she
was rarely at the pharmacy and was not present when the govern-
ment conducted site inspections and undercover transactions, or
when it executed the search warrant. And, Ms. Badiki continues,
no evidence showed that she interacted with the WIC recipients
who sold their vouchers.
       To convict a defendant of wire fraud, the government must
present proof beyond a reasonable doubt that “the defendant (1)
participated in a scheme or artifice to defraud; (2) with the intent
to defraud; and (3) used, or caused the use of, interstate wire trans-
missions for the purpose of executing the scheme or artifice to de-
fraud.” United States v. Machado, 886 F.3d 1070, 1082–83 (11th
Cir. 2018) (citation and internal quotation marks omitted). A jury
may infer intent to defraud from the defendant’s conduct and cir-
cumstantial evidence. Id. at 1283.
USCA11 Case: 20-14461       Date Filed: 11/23/2022    Page: 18 of 58




18                     Opinion of the Court                20-14461

       To convict a defendant of conspiracy, the government must
prove beyond a reasonable doubt “(1) an agreement among two or
more persons to achieve an unlawful objective,” (here, theft of
federal funds); “(2) knowing and voluntary participation in the
agreement; and (3) an overt act by a conspirator in furtherance of
the agreement.” United States v. Hasson, 333 F.3d 1264, 1270 (11th
Cir. 2003); see also United States v. Feldman, 931 F.3d 1245, 1257
(11th Cir. 2019).
       We review de novo the sufficiency of the evidence to sup-
port a conviction and the denial of a Rule 29 motion for judgment
of acquittal. United States v. Gamory, 635 F.3d 480, 497 (11th Cir.
2011). In so doing, we view all evidence “in the light most favora-
ble to the government and draw[] all reasonable inferences and
credibility choices in favor of the jury’s verdict.” United States v.
Grzybowicz, 747 F.3d 1296, 1304 (11th Cir. 2014) (citation and in-
ternal quotation marks omitted). We will disturb a jury’s verdict
only if “no reasonable juror could have concluded beyond a rea-
sonable doubt that the defendant was guilty.” United States v.
Townsend, 630 F.3d 1003, 1009 (11th Cir. 2011). Reasonable infer-
ences, drawn from circumstantial evidence, are sufficient to sup-
port a guilty verdict. United States v. Martin, 803 F.3d 581, 587–88
(11th Cir. 2015).

       Here, sufficient evidence exists to support Ms. Badiki’s con-
victions. First, the evidence showed that Ms. Badiki signed Poly-
Plex’s WIC vendor applications, training records, and WIC pro-
gram agreements in 2005, 2007, and 2010. And in the various
USCA11 Case: 20-14461      Date Filed: 11/23/2022     Page: 19 of 58




20-14461               Opinion of the Court                      19

applications and agreements, Ms. Badiki identified herself as presi-
dent or manager of Poly-Plex. Even in a September 2010 reauthor-
ization form, Ms. Badiki listed her title as “manager.” By signing
the forms, Ms. Badiki agreed that she would be held “fully account-
able” for ensuring that every Poly-Plex employee followed WIC
program rules. Based on inspections and communications, Ms.
Badiki would have been aware that, in May 2007, the Department
of Agriculture identified Poly-Plex as a “high risk” vendor.
       The evidence also supported the conclusion that Ms. Badiki
had control over the business’s finances during the relevant time
frame (2009–2013). During his testimony, Agent McCree spoke of
his review of Poly-Plex’s bank records, including canceled checks
from 2009 to 2013 reflecting that Ms. Badiki signed checks on behalf
of the business. Indeed, Bank of America records showed that Ms.
Badiki had signed hundreds of checks, many of which were paid to
Poly-Plex vendors, some to delivery drivers, and some made out to
cash with “WIC” written in the memo line. Likewise, documents
revealed that Ms. Badiki had signature authority for Poly-Plex’s JP
Morgan Chase and Wells Fargo accounts. These records refuted
Ms. Badiki’s defense that she had no control over Poly-Plex once
she turned the business over to Mr. Mediko.
        We do not suggest that Ms. Badiki’s management of the
business and control of its finances would alone connect her to the
WIC-fraud conspiracy. But importantly, surveillance photos and
signed deposit slips established that Ms. Badiki deposited the spe-
cific fraudulent WIC vouchers charged in the indictment into Poly-
USCA11 Case: 20-14461       Date Filed: 11/23/2022    Page: 20 of 58




20                     Opinion of the Court                20-14461

Plex’s bank account at Bank of America between January 25 and
February 5, 2013. Other evidence also supported the conclusion
that Ms. Badiki knew the true nature of the vouchers. For example,
on a few occasions, Ms. Badiki crossed out the redemption amount
listed on a voucher, wrote a new dollar amount, and placed her
initials on the voucher. And although none of the witnesses said
that Ms. Badiki gave them money for WIC vouchers, Yvette Jack-
son implicated Ms. Badiki in the scheme. Ms. Jackson stated that
on some occasions, Mr. Mediko asked Ms. Badiki to bring him cash
that he then gave Ms. Jackson for the sale of her vouchers. This
testimony was substantiated by other evidence that showed that,
in at least one instance, Ms. Badiki logged in a check ledger “cash
Fred for WIC, in the amount of $400.”
       But perhaps the most incriminating evidence against Ms.
Badiki was Agent McCree’s testimony comparing Poly-Plex’s WIC
redemption amounts with its expenses. Even with a substantial
profit markup for potential WIC-eligible items and even giving
Poly-Plex credit for costs associated with obtaining non-WIC-
eligible items, Agent McCree found an unexplained gap of approx-
imately $4 million between the amount of WIC redemptions Poly-
Plex claimed and the value of WIC-eligible goods that it allegedly
provided to customers.
      This disparity is especially significant, given that Ms. Badiki
controlled the business finances, wrote checks to place orders with
vendors, and deposited the WIC vouchers in Poly-Plex’s bank ac-
counts. A reasonable jury could conclude that Ms. Badiki was
USCA11 Case: 20-14461        Date Filed: 11/23/2022      Page: 21 of 58




20-14461                Opinion of the Court                         21

aware of the amount Poly-Plex spent on WIC-eligible goods and
the amounts Poly-Plex received from the federal government once
the WIC vouchers were redeemed. See Machado, 886 F.3d at
1083–84. And the disparity was staggering—in the millions. Plus,
Poly-Plex was a small mom-and-pop store. So the $4 million dis-
parity weighs even more heavily against Ms. Badiki.
       Taking the evidence in the light most favorable to the gov-
ernment, we conclude that the evidence was sufficient to support
the jury’s convictions of Ms. Badiki. See United States v. Capers,
708 F.3d 1286, 1297 (11th Cir. 2013) (In reviewing a sufficiency
claim, this Court should not overturn a jury verdict “if any reason-
able construction of the evidence would have allowed the jury to
find the defendant guilty beyond a reasonable doubt.”) (citation
and internal quotation marks omitted).
        We have explained that a defendant may be found guilty of
conspiracy if “the evidence demonstrates [s]he knew the ‘essential
objective’ of the conspiracy, even if [s]he did not know all its details
or played only a minor role in the overall scheme.” United States
v. Guerra, 293 F.3d 1279, 1285 (11th Cir. 2002). And here, the to-
tality of the evidence directly implicated Ms. Badiki as an essential
participant in the scheme. Accordingly, her conviction for WIC-
fraud conspiracy must stand.
       The evidence also directly implicated Ms. Badiki in the sub-
stantive fraud counts since it showed her involvement in a scheme
to defraud, her intent to defraud, and her use of interstate wire
transmissions for the purpose of executing the scheme. See
USCA11 Case: 20-14461      Date Filed: 11/23/2022     Page: 22 of 58




22                     Opinion of the Court               20-14461

Machado, 886 F.3d at 1082-83. Importantly, Ms. Badiki deposited
the particular fraudulent WIC vouchers charged in the indictment.
The fact that she, in some instances, crossed out redemption
amounts and wrote in new amounts supports her knowledge of the
fraudulent scheme. And on at least one occasion, Ms. Badiki wrote
in a cash ledger, “cash Fred for WIC, in the amount of $400.”

        Each of the substantive counts—the counts for wire fraud,
theft of government funds, and WIC fraud—incorporated by refer-
ence the conspiracy allegations and included charges for aiding in
abetting under 18 U.S.C. § 2. Section 2 provides that “[w]hoever
commits an offense against the United States or aids, abets, coun-
sels, commands, induces or procures its commission, is punishable
as a principal.” 18 U.S.C. § 2(a) (emphasis added); see also Rose-
mond v. United States, 572 U.S. 65, 70 (2014). This is because indi-
viduals who provide “knowing aid to persons committing fed-
eral crimes, with the intent to facilitate the crime, are themselves
committing a crime.” Id. at 71 (citation and internal quotation
marks omitted). To establish a defendant’s guilt under a theory of
aiding and abetting, the government must prove the following: “(1)
the substantive offense was committed by someone; (2) the defend-
ant committed an act which contributed to and furthered the of-
fense; and (3) the defendant intended to aid in its commis-
sion.” United States v. Camacho, 233 F.3d 1308, 1317 (11th Cir.
2000).
USCA11 Case: 20-14461      Date Filed: 11/23/2022     Page: 23 of 58




20-14461               Opinion of the Court                      23

       Here, a reasonable jury could conclude that the government
established each of these elements with respect to Ms. Badiki. The
evidence showed that both Mr. and Mrs. Mediko engaged in wire
fraud and theft of government funds when they purchased WIC
vouchers for cash, and Ms. Badiki participated in the offenses when
she deposited the WIC vouchers in the bank for payment by the
federal government. The money obtained by the defendants was
administered by the United States Department of Agriculture in
the form of WIC voucher payments. And the other evidence we
have already discussed also supports the jury’s verdict that Ms.
Badiki intended to aid in the substantive crimes. For these reasons,
Ms. Badiki’s convictions for wire fraud, theft of government funds,
and WIC fraud must stand as well.
B.    Sentencing
       The district court sentenced Ms. Badiki to 54 months’ im-
prisonment on each of the counts in the indictment, with the sen-
tences to run concurrently. The sentence reflected a downward
variance from the guidelines range, which the district court arrived
at by applying, among other things, enhancements for role and ob-
struction of justice. Ms. Badiki challenges the application of these
enhancements on appeal.
      1. Hearing Testimony
      We begin by setting forth the evidence presented during the
sentencing hearing as that evidence relates to the challenged en-
hancements. Aside from testifying about the loss calculations,
USCA11 Case: 20-14461         Date Filed: 11/23/2022      Page: 24 of 58




24                      Opinion of the Court                    20-14461

Agent McCree discussed two interviews of former Poly-Plex em-
ployee Tracie Robinson—one that occurred in 2016 and the other
in 2019.
       Agent McCree explained that Poly-Plex had employed Ms.
Robinson as a driver between 2011 and 2012. He said that Ms. Rob-
inson had admitted to buying WIC vouchers for cash at Poly-Plex’s
direction. During the 2016 interview, Ms. Robinson told Agent
McCree that Mrs. Mediko had instructed her (and other drivers) to
deliver envelopes of cash to various women and to return to Poly-
Plex with those women’s WIC vouchers. According to Ms. Robin-
son, Agent McCree continued, Ms. Badiki and Mr. Mediko paid
drivers a commission of ten percent every time they exchanged a
WIC voucher for cash. Three years later, though, during her 2019
interview, Ms. Robinson testified that Ms. Badiki owned Poly-Plex
and was rarely physically present, though Ms. Badiki did pay cash
for commissions “as it pertains to milk, eggs, cheese, and infant for-
mula.” 3
       In addressing the discrepancy between Ms. Robinson’s 2016
and 2019 interviews, Agent McCree explained that, during the 2016
interview, Robinson was in “good shape” and “appeared to be
healthy” when he interviewed her. In contrast, he “didn’t even rec-
ognize her when [he] saw her [again] in 2019.” Agent McCree
thought that, at that time, Ms. Robinson “did not look healthy at

3
 Transcripts of Robinson’s interviews are located at docket entries 135-5
and 137-3.
USCA11 Case: 20-14461        Date Filed: 11/23/2022     Page: 25 of 58




20-14461                Opinion of the Court                        25

all” because she was suffering from medical conditions. He noted
that Ms. Robinson had been in a coma for two to three months
after the 2016 interview. As a result, Ms. Robinson told Agent
McCree, her medical issues greatly affected her memory. While
Ms. Robinson did not testify that anything she said during her 2016
interview was incorrect, Agent McCree explained that Robinson
appeared to have trouble remembering things she had mentioned
during the 2019 interview. Based on Ms. Robinson’s testimony, the
government sought a role enhancement against Ms. Badiki.
      Agent McCree also addressed the box of fraudulent invoices
during the sentencing hearing. He said that he received the box
from Mr. Mediko’s attorney, Mr. Morris, but that he did not know
who prepared them, who directed the preparation of the invoices,
or when they were created.
        The government sought an enhancement for obstruction of
justice based on the box of falsified invoices, noting that the defend-
ants had stipulated that a representative of all of theirs had submit-
ted the box. Although Ms. Badiki conceded that the invoices were
false, she argued that the stipulation did not mean she knew false
invoices were prepared or given to the government.
       The district court applied both enhancements against Ms.
Badiki. Concerning the obstruction enhancement, the court con-
sidered whether there was “proof of by whom or how the [box of
fabricated] invoices were created” and whether all three of the de-
fendants were involved in providing the invoices to the govern-
ment. The court explained that it had “many issues” with Ms.
USCA11 Case: 20-14461        Date Filed: 11/23/2022      Page: 26 of 58




26                      Opinion of the Court                  20-14461

Okoli’s testimony about the origin of the invoices. It also expressed
its belief that “there’s no way that the defendants would have al-
lowed these documents to be submitted if they weren’t thinking
that they would help them in some way.” Ultimately, the court
concluded that the defendants initiated the submission of the box
to try to help themselves. Given that the submission was made on
behalf of Poly-Plex, and with respect to all three defendants joining
in, the court applied the obstruction enhancement to Ms. Badiki.
        As for Ms. Badiki’s objection to the role enhancement, the
district court overruled that, too, relying on our unpublished deci-
sion in United States v. Stinson, 659 F. App’x 534 (11th Cir. 2016).
The court also denied Ms. Badiki’s objections about the loss calcu-
lation and the two-level enhancement for abuse of a position of
trust. We review the challenged enhancements below.
       2. Role Enhancement
       Ms. Badiki argues that the district court erred in applying a
role enhancement under U.S.S.G. § 3B1.1(c). In her view, although
some evidence existed that she had control over the assets of Poly-
Plex and some of its activities, the government failed to show that
she controlled one or more other participants in the offense. We
disagree.
        When a defendant challenges the application of an enhance-
ment under the Sentencing Guidelines, we normally review the
district court’s factual findings for clear error and its interpretation
and application of the Sentencing Guidelines to the facts de novo.
USCA11 Case: 20-14461        Date Filed: 11/23/2022      Page: 27 of 58




20-14461                Opinion of the Court                         27

United States v. Gordillo, 920 F.3d 1292, 1297 (11th Cir. 2019);
United States v. Alred, 144 F.3d 1405, 1421 (11th Cir. 1998) (lower
court’s determination of a defendant’s role in an offense is a factual
finding subject to clearly erroneous review, but application of a
guideline to the defendant’s specific factual situation is a question
of law reviewed de novo).
        Clear-error review is deferential, so “we will not disturb a
district court’s findings unless we are left with a definite and firm
conviction that a mistake has been committed.” Gordillo, 920 F.3d
at 297 (quoting United States v. Cruickshank, 837 F.3d 1182, 1192
(11th Cir. 2016)). “The district court’s choice between two permis-
sible views of the evidence as to the defendant’s role in the offense
will rarely constitute clear error so long as the basis of the trial
court’s decision is supported by the record and does not involve a
misapplication of a rule of law.” Cruickshank, 837 F.3d at 1192
(cleaned up).
         A district court applies a two-level enhancement when a de-
fendant is an organizer, leader, manager, or supervisor in criminal
activity that involved at least one other participant. United States
v. Phillips, 287 F.3d 1053, 1058 (11th Cir. 2002). Thus, the two-level
enhancement in Ms. Badiki’s base offense level under U.S.S.G.
§ 3B1.1(c) is proper only if she was the organizer or leader of at least
one other participant in the crime, meaning that she asserted con-
trol or influence over at least that one participant. United States v.
Glover, 179 F.3d 1300, 1302-03 (11th Cir. 1999). Ms. Badiki need
not be the sole leader of the conspiracy for the enhancement to
USCA11 Case: 20-14461       Date Filed: 11/23/2022    Page: 28 of 58




28                     Opinion of the Court                20-14461

apply. United States v. Barrington, 648 F.3d 1178, 1200 (11th Cir.
2011).
      Comment four of U.S.S.G. § 3B1.1, sets forth seven explana-
tory factors that illustrate whether a defendant is an “organizer” or
a “leader,” and we consider these factors in determining whether
to apply the adjustment for aggravating role in the offense. United
States v. Martinez, 584 F.3d 1022, 1026 (11th Cir. 2009) (quoting
United States v. Gupta, 463 F.3d 1182, 1198 (11th Cir. 2006) (quot-
ing U.S.S.G. § 3B1.1 cmt. n.4). No requirement exists that “all of
the considerations have to be present in any one case.” Martinez,
584 F.3d at 1026 (citation and internal quotation marks omitted).
Instead, the factors are “merely considerations for the sentencing
judge.” Id. (citation and internal quotation marks omitted).

       In conducting this analysis, we start by agreeing with Ms.
Badiki that her management of Poly-Plex’s banking and business
finances was not enough, by itself, to support a role enhancement.
See id. (recognizing that “management of assets, standing alone, is
insufficient to support an enhancement under Section 3B1.1.”) In-
stead, “there must be evidence that the defendant exerted some
control, influence or decision-making authority over another par-
ticipant in the criminal activity.” Id. This is so because the en-
hancement is meant to account for differences in co-conspirators’
relative responsibility. Id.
       The evidence presented during the sentencing hearing indi-
cated that Ms. Badiki paid a 10% commission to drivers who ex-
changed the WIC vouchers for cash. That is sufficient for the
USCA11 Case: 20-14461         Date Filed: 11/23/2022       Page: 29 of 58




20-14461                 Opinion of the Court                           29

application of the enhancement. Incentivizing others to participate
in a conspiracy by paying commissions implies the sort of hierar-
chical relationship necessary to uphold a role enhancement. See
id.
        We recognize that Ms. Robinson’s 2016 interview—in
which she revealed that Ms. Badiki paid employees a commission
for trading cash for the WIC vouchers—represents the only piece
of evidence supporting Ms. Badiki’s exercise of control over Poly-
Plex employees. But a sentencing court is generally free to con-
sider whatever information it finds helpful in determining what
sentence to impose, including hearsay. United States v. Zlatogur,
271 F.3d 1025, 1031 (11th Cir. 2001) (per curiam) (upholding en-
hancements based on hearsay). Indeed, a sentencing court “may
consider any evidence, regardless of its admissibility at trial, in de-
termining whether factors exist that would enhance a defendant’s
sentence, provided that (1) the evidence had sufficient indicia of re-
liability, (2) the court makes explicit findings of fact as to credibility,
and (3) the defendant has an opportunity to rebut the evidence.”
United States v. Hernandez, 906 F.3d 1367, 1369 (11th Cir. 2018)
(citing United States v. Ghertler, 605 F.3d 1256, 1269 (11th Cir.
2010)).
        And a district court’s failure to make explicit findings about
the reliability of a witness’s hearsay testimony “does not neces-
sarily require reversal or remand where the reliability of the state-
ments is apparent from the record.” United States v. Docampo,
573 F.3d 1091, 1098 (11th Cir. 2009) (quoting United States v.
USCA11 Case: 20-14461      Date Filed: 11/23/2022     Page: 30 of 58




30                     Opinion of the Court                20-14461

Gordon, 231 F.3d 750, 761 (11th Cir. 2000)). We evaluate reliability
of hearsay evidence on a case-by-case basis. United States v. Lee,
68 F.3d 1267, 1275 (11th Cir. 1995). To prevail on a sentencing
challenge based on unreliable evidence, a defendant must show
“(1) that the challenged evidence is materially false or unreliable
and (2) that it actually served as the basis for the sentence.”
Ghertler, 605 F.3d at 1269.

       Here, the district court did not clearly err when it credited
Ms. Robinson’s 2016 testimony that Ms. Badiki paid 10% commis-
sions to drivers who purchased WIC vouchers for cash. Ms. Badiki
has not shown that the testimony was materially false or unrelia-
ble. And though the court did not make explicit findings about Ms.
Robinson’s credibility during the sentencing hearing, the district
court’s conclusion that Ms. Robinson’s testimony in this respect
was reliable is apparent from the record. True, Robinson’s 2016
statement was more specific with respect to Ms. Badiki’s role in
paying commissions than her testimony during the 2019 interview.
But there are no contradictions between the two interviews.

       The primary difference between the two interviews is that,
during the 2019 interview, Robinson did not affirmatively state that
she received commissions from Ms. Badiki when she traded WIC
vouchers for cash. But she also did not affirmatively contradict her
prior statement. While an omission like this might cause pause un-
der certain circumstances, here, the government offered a reason-
able explanation: Ms. Robinson had been in a coma for two to
USCA11 Case: 20-14461       Date Filed: 11/23/2022     Page: 31 of 58




20-14461               Opinion of the Court                        31

three months and had memory problems as a result. Indeed, at the
outset of her 2019 interview, Ms. Robinson told Agent McCree that
she remembered little about working at Poly-Plex at all. Because
the 2016 and 2019 statements don’t directly contradict each other—
one was just more detailed and complete than the other—and be-
cause Ms. Badiki does not refute the reasons for Ms. Robinson’s
lack of memory during the 2019 interview, Ms. Badiki failed to
show that Ms. Robinson’s statements were materially unreliable.

      Ms. Robinson’s 2016 interview supports the district court’s
conclusion that Ms. Badiki exercised control over other employees
by paying commissions for WIC-vouchers that were exchanged for
cash. We therefore conclude that the application of the role en-
hancement was not erroneous.

       3. Obstruction-of-Justice Enhancement
       The district court based its application of the obstruction-of-
justice enhancement under U.S.S.G. § 3C1.1 on the stipulation
about the production of fraudulent invoices to the government.
Ms. Badiki claims the stipulation established only that a “repre-
sentative of the defendants” gave the invoices to the government
and did not establish that she had any part in creating the invoices,
that she knew they were false, or that she knew the box would be
provided to the government. Without this type of knowledge, Ms.
Badiki claims, she cannot be found to have acted willfully and with
the purpose to obstruct justice, which § 3C1.1 requires. We find
no error.
USCA11 Case: 20-14461        Date Filed: 11/23/2022      Page: 32 of 58




32                      Opinion of the Court                   20-14461

       The guideline at issue here—U.S.S.G. § 3C1.1—provides
that a criminal defendant’s offense level shall be enhanced by two
levels if “(1)the defendant willfully obstructed or impeded, or at-
tempted to obstruct or impede, the administration of justice with
respect to the investigation, prosecution, or sentencing of the in-
stant offense of conviction, and (2) the obstructive conduct related
to (A) the defendant’s offense of conviction and any relevant con-
duct; or (B) a closely related offense.” United States v. Guevara, 894
F.3d 1301, 1311 (11th Cir. 2018) (quoting U.S.S.G. § 3C1.1). To al-
low for meaningful appellate review, district courts typically must
make specific findings of fact when they enhance sentences for ob-
struction of justice. Id. But if the record supports the enhancement
by “clearly reflect[ing] the basis for [it,]” the district court need not
make individualized findings regarding obstruction of justice. Id.
       Application of the obstruction enhancement requires satis-
faction of a clear mens rea requirement, meaning that a defendant
must willfully obstruct or attempt to obstruct justice. Id. “‘Will-
fully’ means the defendant consciously acted with the purpose of
obstructing justice.” United States v. Perkins, 787 F.3d 1329, 1341
(11th Cir. 2015) (citing United States v. Massey, 443 F.3d 814, 819
(11th Cir. 2006)). The conduct supporting this enhancement,
though, “can vary widely in nature, degree of planning, and seri-
ousness.” United States v. Watts, 896 F.3d 1245, 1254 (11th Cir.
2018) (citation and internal quotation marks omitted).
     The Application Notes for § 3C1.1 list examples of covered
conduct, including “producing or attempting to produce a false,
USCA11 Case: 20-14461       Date Filed: 11/23/2022     Page: 33 of 58




20-14461               Opinion of the Court                        33

altered, or counterfeit document or record during an official inves-
tigation or judicial proceeding.” U.S.S.G. § 3C1.1 cmt. n.4(C). And
we have held that transmitting false documents to the government
during an official investigation may constitute obstruction of jus-
tice. See United States v. Callahan, 981 F.2d 491, 496–97 (11th Cir.
1993).
       Also noteworthy, Application Note 4(C), in contrast with
other types of obstructive conduct listed in the Guidelines, does not
contain any qualifier requiring the production of a fraudulent doc-
ument to materially mislead authorities. And the plain text of that
application note shows that the enhancement is appropriate upon
the production of the false document to the government.
        Here, the district court did not clearly err when it deter-
mined that Ms. Badiki obstructed justice based on the tendering of
the fraudulent invoices to the government. Ms. Badiki conceded
the falsity of the documents during the sentencing hearing, and
vendors’ representatives testified at trial that the invoices were in
fact fraudulent. Ms. Badiki did not need to create the documents
for them to be used against her for the obstruction enhancement.
Rather, the mere production of the fraudulent documents was
enough, as long as Ms. Badiki was aware that the documents were
fraudulent. See Callahan, 981 F.2d at 496-97 and Cordero-Castro,
688 F. App’x at 636.
        Before announcing its ruling, the district court expressed its
belief that, based on the evidentiary record, “there’s no way that
the defendants didn’t know what was in there.” The court also
USCA11 Case: 20-14461       Date Filed: 11/23/2022     Page: 34 of 58




34                     Opinion of the Court                 20-14461

concluded that “there’s no way that the defendants would have al-
lowed these documents to be submitted if they weren’t thinking
that they would help them in some way.” Indeed, the court found
that the defendants initiated the submission of the box to try to help
themselves and likely did not consider that someone would look at
the invoices closely to determine that they were fraudulent. Given
that the submission was made on behalf of Poly-Plex, and all three
defendants joined it, the court determined the enhancement was
applicable.
       Although no direct evidence showed that Ms. Badiki knew
that the invoices were fraudulent, based on the evidence of record,
the court could reasonably infer that she knew about the falsity of
the invoices. Ample evidence showed that Ms. Badiki was involved
in the management of Poly-Plex and was responsible for depositing
WIC vouchers at the bank. And other evidence we have already
discussed supports a finding that she was engaged in a conspiracy
to defraud the government of money by falsely claiming to have
redeemed WIC vouchers for eligible goods. So we cannot con-
clude that the district court clearly erred in concluding that the de-
fendants (including Ms. Badiki)—who knew they were in trouble
and who were the only ones in a position to benefit from the fraud-
ulent production—caused the presentation of fraudulent invoices
to the government.
      To be sure, the district court could have chosen to believe
Ms. Okoli’s testimony that none of the defendants had anything to
do with the creation or production of the invoices. But the district
USCA11 Case: 20-14461             Date Filed: 11/23/2022         Page: 35 of 58




20-14461                     Opinion of the Court                               35

court was not required to accept Ms. Okoli’s testimony. And here,
the district court explained that it had “many issues” with Ms.
Okoli’s testimony as to the origin of the invoices. Given the nature
of that testimony and the fact that the invoices mysteriously cov-
ered only the years under investigation, we cannot say that the dis-
trict court clearly erred in rejecting Ms. Okoli’s testimony. On the
contrary, the district court’s finding that Okoli was not credible was
reasonable under the circumstances. See, e.g., United States v. Ro-
driguez, 398 F.3d 1291, 1296–97 (11th Cir. 2005) (finding no clear
error when the district court exercised its discretion when deciding
whose testimony it believed); Castaneda-Pozo, 877 F.3d 1249, 1251
(11th Cir. 2017) (per curiam) (same).
                        V.      Mr. Mediko’s Claims
         Mr. Mediko raises three issues on appeal. First, he claims
his Sixth Amendment right to counsel was violated because his at-
torney, Mr. Morris, had a conflict of interest that adversely affected
his performance at trial. Second, Mr. Mediko claims that, because
of this alleged conflict, the district court was required to conduct a
Garcia 4 hearing but failed to do so. Third, Mr. Mediko contends
the district court abused its discretion when it denied his motion
for mistrial based on the government’s allegedly improper

4 The holding in United States v. Garcia, 517 F.2d 272 (5th Cir. 1975), requires
a district court to conduct an inquiry when a potential conflict of interest exists
between an attorney and her client. If a conflict exists, a “Garcia hearing” en-
sures that the defendant “knowingly, intelligently, and voluntarily” waives his
right to conflict-free counsel. Id.at 278.
USCA11 Case: 20-14461       Date Filed: 11/23/2022     Page: 36 of 58




36                     Opinion of the Court                 20-14461

statements about the fabricated invoices during closing arguments.
We address each argument in turn.
A.    Sixth Amendment Claim
        First, Mr. Mediko claims that Mr. Morris had a conflict of
interest and that the conflict adversely affected his performance at
trial. In Mr. Mediko’s view, Mr. Morris could have provided excul-
patory evidence that Mr. Mediko did not give the box of fabricated
invoices to Mr. Morris. But because Mr. Morris represented Mr.
Mediko at trial, Mr. Mediko complains, the district court ruled that
Mr. Morris could not testify on Mr. Mediko’s behalf. Mr. Mediko
further contends that Mr. Morris’s conflict impaired his ability to
represent Mr. Mediko and caused Mr. Morris to agree to stipulate
to the introduction of the box of invoices. According to Mr. Med-
iko, that violated his Sixth Amendment right to counsel. We are
not persuaded.
       The Sixth Amendment of the Constitution guarantees crim-
inal defendants the right to effective assistance of counsel for their
defense. U.S. Const. amend. VI; McCann v. Richardson, 397 U.S.
759, 771 (1970). Effective assistance of counsel includes counsel
who is “unimpaired by conflicting loyalties.” Duncan v. Alabama,
881 F.2d 1013, 1016 (11th Cir. 1989). The right to effective assis-
tance of counsel “encompasses the right to representation free
from actual conflict with defense counsel.” Buenoano v. Sin-
gletary, 74 F.3d 1078, 1086 (11th Cir. 1996) (per curiam). Questions
about conflicts of interest are mixed questions of law and fact that
USCA11 Case: 20-14461       Date Filed: 11/23/2022     Page: 37 of 58




20-14461               Opinion of the Court                        37

we review de novo. Porter v. Singletary, 14 F.3d 554, 561 (11th Cir.
1994).
        To establish a Sixth Amendment claim arising from an al-
leged conflict of interest when the defendant did not object at
trial—as is the case here—a defendant “must demonstrate that an
actual conflict of interest adversely affected his lawyer's perfor-
mance.” Cuyler v. Sullivan, 446 U.S. 335, 348 (1980). That means
that to rule for Mr. Mediko, we must be convinced that the conflict
is real, not merely hypothetical or speculative. Buenoano, 74 F.3d
at 1086. The mere possibility of a conflict of interest does not rise
to the level of a Sixth Amendment violation. Id. (citing Smith v.
White, 815 F.2d 1401, 1404 (11th Cir.), cert. denied, 484 U.S. 863
(1987)); see also Burden v. Zant, 24 F.3d 1298, 1305 (11th Cir. 1994)
(a defendant must prove that trial counsel had an actual conflict of
interest in which he “actively represented conflicting interests;”
“the mere possibility of a conflict ‘is insufficient to impugn a crim-
inal conviction’”) (quoting Cuyler, 446 U.S. at 350).
        A defendant establishes an actual conflict when he shows
that counsel had conflicting interests and that he, in fact, made a
choice between two or more courses of action, “such as eliciting
(or failing to elicit) evidence that favors an interest in competition
with that of the defendant." Ferrell v. Hall, 640 F.3d 1199, 1244
(11th Cir. 2011) (citations and internal quotation marks omitted).
If the attorney did not make this type of choice, the conflict is
merely hypothetical. Id.
USCA11 Case: 20-14461        Date Filed: 11/23/2022     Page: 38 of 58




38                      Opinion of the Court                 20-14461

          Mr. Mediko argues that an actual conflict of interest ex-
isted between him and Mr. Morris for two reasons: in Mr. Med-
iko’s view, (1) Mr. Morris was a necessary witness; and (2) Mr. Mor-
ris’s interests were inconsistent with Mr. Mediko’s. In support of
these arguments, Mr. Mediko relies on various rules of professional
conduct governing lawyers in Georgia, including one such rule that
precludes a lawyer from acting as an advocate at a trial in which he
is likely to be a necessary witness (unless certain conditions not ap-
plicable here are met). See Ga. Rules of Prof’l Conduct R. 3.7(a)
and Delevan v. State, 811 S.E.2d 71, 74 (Ga. Ct. App. 2018). A law-
yer is a necessary witness when no other evidence is available to
prove those facts. Id. at 75 n.13.
         Mr. Mediko also points to Rule 1.7(a) of Georgia’s Rules of
Professional Conduct, which provides that a lawyer “shall not rep-
resent or continue to represent a client if there is a significant risk
that the lawyer’s own interests . . . will materially and adversely
affect the representation of the client.” Ga. Rules of Prof’l Conduct
R. 1.7(a). The only exception to this rule is if the client provides
written consent. See Ga. Rules of Prof’l Conduct R. 1.7(b). The
commentary to the rule explains that “[l]oyalty to a client is im-
paired when a lawyer cannot consider, recommend or carry out an
appropriate course of action for the client because of the lawyer’s
other competing responsibilities or interests.” Ga. Rules of Prof’l
Conduct R. 1.7 cmt. 2.
        We consider Mr. Mediko’s argument that Mr. Morris was
a necessary witness and that his interests were inconsistent with
USCA11 Case: 20-14461       Date Filed: 11/23/2022     Page: 39 of 58




20-14461               Opinion of the Court                        39

those of Mr. Mediko under a Sixth Amendment conflict-of-interest
analysis. As to Mr. Mediko’s contention that Mr. Morris improp-
erly agreed to enter into the stipulation, we conclude that that issue
is more properly framed as an ineffective-assistance-of-counsel
claim. We explain below why, on direct appeal, neither warrants
reversal of the district court’s order denying mistrial.
        1. Did an actual conflict of interest exist?
           According to Mr. Mediko, Mr. Morris was a necessary wit-
ness because his testimony was relevant to disputed, material ques-
tions of fact, including “who provided the box of false documents
and whether Mr. Mediko was involved in that process.” Because
the lower court prevented Mr. Morris from testifying, Mr. Mediko
says he was deprived of his right to question a witness about the
custody of the box or its source. He also asserts that no other evi-
dence was available to prove those facts, resulting in an actual con-
flict of interest between himself and his counsel.
         We disagree. Mr. Morris was not a necessary witness at
trial. Contrary to Mr. Mediko’s argument, the relevant question
was not who provided the box of fraudulent invoices to Morris, but
rather, whether Mr. Mediko orchestrated the falsification of the in-
voices, knew about their existence, or knew that they would be
provided to the government. Even if Mr. Mediko did not physi-
cally hand the invoices to his attorney, that fact alone would not
absolve him of the taint associated with the falsified invoices.
USCA11 Case: 20-14461      Date Filed: 11/23/2022    Page: 40 of 58




40                     Opinion of the Court               20-14461

          And on that critical question of whether Mr. Mediko knew
the invoices were false before Mr. Morris turned them over to the
government, Mr. Morris could provide no evidence. Rather, Mr.
Morris could deny only “any suggestion that [the box of invoices]
came from [Mr. Mediko], because that [was] not factually correct.”
But who provided the documents to Mr. Morris was not the issue
at trial.
       Not only that, but even if Mr. Mediko could show that Mr.
Morris’s testimony was material to his defense, he failed to show
that he could not obtain this evidence through another source. In
fact and to the contrary, when Ms. Okoli testified, Mr. Mediko and
the other defendants presented evidence that Mr. Morris could not
even have provided—that is, that none of the defendants knew the
invoices were fabricated. Ms. Okoli testified in depth that she fab-
ricated the invoices with a co-worker and never told anyone about
the falsified documents until she spoke with Mr. Mediko on a
weekend during trial. And under Ms. Okoli’s version of the facts,
because Mr. Morris had produced the box of documents to the gov-
ernment years earlier, regardless of who gave Mr. Morris the in-
voices, Mr. Mediko could not have known about them. On cross-
examination, Mr. Morris could have asked Ms. Okoli any number
of things, including (1) to whom she gave the box of documents
and (2) whether Mr. Mediko was aware that the fraudulent invoices
had been made. He did not. Regardless, Mr. Okoli testified that
neither Ms. Badiki nor anyone at Poly-Plex asked her to create the
invoices.
USCA11 Case: 20-14461       Date Filed: 11/23/2022    Page: 41 of 58




20-14461               Opinion of the Court                       41

      To be sure, the jury apparently did not believe Ms. Okoli’s
testimony. But that does not bear on whether it was available to
Mr. Mediko. It clearly was.
       Under these circumstances, Mr. Morris was not a necessary
witness, so no actual conflict of interest could have existed. See
United States v. Roberson, 897 F.2d 1092, 1098 (11th Cir. 1990 (no
error in excluding testimony by attorney where other witnesses
were available).
       As for Mr. Mediko’s second argument—that Morris’s inter-
ests impaired his ability to effectively represent his client—Mr.
Mediko alleges Mr. Morris was concerned with minimizing his role
in providing the box of fraudulent invoices to the government. As
Mr. Mediko tells it, aside from attempting to avoid the appearance
of impropriety, Mr. Morris allegedly stipulated to the use of the in-
voices at trial to prevent a circumstance where he would be re-
quired to testify.
       We easily reject this argument. No evidence exists that Mr.
Morris harbored conflicting interests based on a desire to minimize
his role with respect to the invoices. Nobody suggested that he was
involved in the fabrication of the invoices or that he knew the doc-
uments were fraudulent when he transmitted them to the govern-
ment. This case differs greatly from those Mr. Mediko relies on in
support of his position. See e.g., United States v. Greig, 967 F.2d
1018, 1022-24 (5th Cir. 1992) (actual conflict found where attorney
was accused of obstructing justice by pressuring a government wit-
ness not to testify against the defendant); United States v. McLain,
USCA11 Case: 20-14461      Date Filed: 11/23/2022     Page: 42 of 58




42                     Opinion of the Court               20-14461

823 F.2d 1457, 1463-64 (11th Cir. 1987) (finding actual conflict of
interest where defense counsel was under investigation by same
office that was prosecuting the defendant)). Instead, this case is
more like United States v. Montana, 199 F.3d 947 (7th Cir. 1999),
where no conflict existed when defense counsel merely acted as a
courier of a note containing a bribe and had not read the note.
Here, too, nothing suggests that Mr. Morris was involved in the
preparation of the falsified invoices or knew they were fraudulent
when he produced them to the government.
      Because no actual conflict of interest arose between Mr.
 Mediko and his attorney, we need not consider whether Mr.
 Mediko was adversely affected by an actual conflict.
        2. Ineffective Assistance of Counsel
        Mr. Mediko contends Mr. Morris had no good reason to en-
ter into the stipulation after the district court announced that it
would exclude evidence of the fraudulent invoices under Rule 403.
And he says that Mr. Morris’s actions adversely affected him. We
conclude this argument is more properly addressed as an ineffec-
tive-assistance-of-counsel claim. While we can address such claims
on direct appeal when they are based on a conflict of interest,
United States v. Rodriguez, 982 F.2d 474 (11th Cir. 1993) (per cu-
riam), we will do so only if the record is sufficiently developed.
United States v. Bender, 290 F.3d 1279, 1284 (11th Cir. 2002). Here,
it is not.
USCA11 Case: 20-14461           Date Filed: 11/23/2022        Page: 43 of 58




20-14461                  Opinion of the Court                              43

        This claim is better resolved on a 28 U.S.C. § 2255 claim. On
this record, we cannot ascertain why Mr. Morris stipulated to the
entry of the invoices into evidence after the district court indicated
its inclination to keep the documents out. We do not express any
opinion as to the viability (or lack thereof) of such a claim. We
simply do not have sufficient record evidence to decide the issue.
B.     Garcia Hearing
       Related to his first conflict-of-interest argument, Mr. Mediko
contends the district court erred by failing to conduct a hearing, as
required by Garcia, 517 F.2d at 277-78, 5 to determine whether a
conflict of interest existed between himself and Mr. Morris. We re-
view for abuse of discretion the district court’s failure to hold a Gar-
cia hearing on whether to disqualify Mr. Morris. United States v.
Garcia, 447 F.3d 1327, 1337 (11th Cir. 2006). Under the circum-
stances, we find no abuse of discretion.
        As we have mentioned, when it is apparent that a potential
conflict of interest exists, the district court must conduct an inquiry
to ensure the defendant is “knowingly, intelligently, and voluntar-
ily” waiving his constitutional right to conflict-free counsel. Garcia,
517 F.2d at 278; United States v. Valois, 915 F.3d 717, 727 (11th Cir.
2019). But the district court has no “duty to inquire into the possi-
bility of a conflict” when neither defense counsel nor the record

5 This Court adopted as binding precedent all Fifth Circuit decisions issued
prior to October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981 (en banc).
USCA11 Case: 20-14461       Date Filed: 11/23/2022     Page: 44 of 58




44                     Opinion of the Court                 20-14461

alerts the court to that possibility. United States v. Medel, 592 F.2d
1305, 1312-13 (5th Cir. 1979); Valois, 915 F.3d at 727-28. In other
words, the district court need not initiate an inquiry unless it knows
or reasonably should know that a particular conflict might exist.
Cuyler, 446 U.S. at 347. And a district court’s failure to conduct a
Garcia hearing will result in reversal only if an actual conflict of
interest exists. United States v. Mers, 701 F.2d 1321, 1326 (11th Cir.
1983) (holding a failure to hold a Garcia holding is harmless error if
no actual conflict exists).

        The record reflects, and both parties acknowledge, that the
district court did not conduct a hearing regarding the conflict-of-
interest issue. Although a Garcia hearing may have been the safe
route, for two reasons the district court’s failure to conduct a Gar-
cia hearing does not warrant reversal.

       First, Mr. Morris represented Mr. Mediko for at least four
years before trial and never alerted the district court as to any po-
tential conflict of interest in his representation of Mr. Mediko.
While Mr. Mediko suggested that the district court’s awareness of
Mr. Morris’s role in transmitting the box of documents should have
triggered the court’s duty to inquire into the potential conflict, at-
torneys routinely transmit documents to the government at the
pretrial stage. Nothing in the record alerted the district court to
any potential conflict in Mr. Morris’s representation such that it
was required to inquire into whether a conflict existed and whether
Mr. Mediko waived his right to conflict-free counsel.
USCA11 Case: 20-14461        Date Filed: 11/23/2022     Page: 45 of 58




20-14461                Opinion of the Court                        45

        Indeed, the district court did not even become directly in-
volved in the issue over the fraudulent invoices until the morning
of trial,6 when the defendants filed their motion to exclude the ev-
idence. By that point, the parties had been attempting to work out
a stipulation, and no one suggested that a possible conflict of inter-
est existed between Mr. Mediko and his attorney. Although the
record reflects that the district court was concerned that Mr. Morris
might have to take the stand about the transmittal of the box of
documents, the parties ultimately expressed that they had entered
into a stipulation over the documents. Under these facts, the dis-
trict court did not abuse its discretion when it failed to hold a Gar-
cia hearing.

       Second, even if the court’s failure to conduct a Garcia hear-
ing constituted an abuse of discretion, reversal is not warranted un-
less an actual conflict of interest existed. See Mers, 701 F.2d at 1326

6 Although the government informed the court about the box of
invoices during a pretrial conference held on November 13, 2019,
at that point, the parties conveyed that they were attempting to
agree on a stipulation regarding the box. This discussion prompted
the court to issue an order the following day, in part, setting forth
that the parties had stipulated that the box contained fabricated in-
voices and that a representative of defendants provided it to the
government. The district court did not become directly involved
in the issue until the morning of trial on December 2, 2019, when
the defendants filed their motion to exclude the documents.
USCA11 Case: 20-14461       Date Filed: 11/23/2022    Page: 46 of 58




46                     Opinion of the Court                20-14461

(the absence of a Garcia hearing “will not mandate reversal absent
an actual conflict of interest”). But as we have already discussed,
Mr. Mediko failed to show that an actual conflict of interest existed
between himself and his attorney. Consequently, reversal is not
warranted in any event.

C.    Remarks Made During Closing Arguments
       For his final argument, Mr. Mediko asserts the district court
abused its discretion when it denied his motion for a mistrial based
on comments the government made during closing arguments.
Mr. Mediko takes issue with the government’s implication of him
in the production of fraudulent invoices. He also says the state-
ments the government made during closing impugned his credibil-
ity.
       We review the denial of a motion for mistrial for an abuse
of discretion. Valois, 915 F.3d at 723 n.2; United States v. Wright,
392 F.3d 1269, 1274 (11th Cir. 2004). To establish prosecutorial
misconduct in the context of closing arguments, a defendant must
show two things: “(1) the remarks must be improper, and (2) the
remarks must prejudicially affect the substantial rights of the de-
fendant.” United States v. Reeves, 742 F.3d 487, 505 (11th Cir.
2014) (citations and internal quotation marks omitted). Substantial
rights are prejudicially affected if a reasonable probability exists
that, but for the remarks, the outcome of the trial would have been
different. United States v. Eckhardt, 466 F.3d 938, 947 (11th Cir.
2006); see also United States v. Mathurin, 868 F.3d 921, 930 (11th
USCA11 Case: 20-14461       Date Filed: 11/23/2022     Page: 47 of 58




20-14461               Opinion of the Court                        47

Cir. 2017). When the record contains sufficient independent evi-
dence of guilt, any error is harmless. Eckhart, 466 F.3d at 947.
       We generally consider four factors in deciding whether pros-
ecutorial misconduct has occurred: “(1) the degree to which the
challenged remarks have a tendency to mislead the jury and to prej-
udice the accused; (2) whether they are isolated or extensive; (3)
whether they were deliberately or accidentally placed before the
jury; and (4) the strength of the competent proof to establish the
guilt of the accused.” United States v. Feliciano, 761 F.3d 1202, 1211
(11th Cir. 2014) (citation and internal quotation marks omitted);
See also Reeves, 742 F.3d at 505. We have explained that a prose-
cutor’s comments during closing arguments must be “viewed in
the context of the trial as a whole.” Id.
        Here, the challenged comments were neither false nor mis-
leading, especially when considering the context of the trial and
closing arguments as a whole. Mr. Mediko contends that the gov-
ernment singled him out for blame when it argued that “his repre-
sentative provide[d] this box of fraudulent and forged vouchers.”
While the government used the phrase “his representative” in one
instance, elsewhere, it said that a “representative of the defendants”
provided the documents to the government. The government also
made the same arguments with respect to each of the defendants;
it did not single out Mr. Mediko.
      At the outset of the closing arguments, the government ar-
gued that after the search warrant was conducted, “the defendants
provided a box filled with fabricated invoices in a desperate effort”
USCA11 Case: 20-14461       Date Filed: 11/23/2022     Page: 48 of 58




48                     Opinion of the Court                 20-14461

to conceal their fraud. Similarly, it noted, “when the defendants
knew they were caught, they provided invoices that were com-
pletely fabricated.” Later, when discussing evidence supporting
Ms. Badiki’s guilt, the government pointed to, among other thigs,
the box of fabricated invoices. It noted the lack of dispute that “a
representative of the defendants provided that box.” And when
summing up the evidence of Mr. Mediko’s guilt, the government
stated that “[t]he defendants each attempted to hide the truth, both
in terms of lying to investigators and then you heard the acts of
delivering the fabricated invoices to the government.” Taking all
the statements together, the district court correctly concluded that
the government’s closing argument did not “single out” a particu-
lar defendant with respect to the falsified invoices.
        And even assuming that the remark that “[Mr. Mediko’s]
representative provide[d] th[e] box of fraudulent and forged vouch-
ers” was improper, the statement was isolated. See Feliciano, 761
F.3d at 1211. The trial was not replete with improper comments
that would warrant reversal. See Eckhardt, 466 F.3d at 947 (“Even
if these comments were inappropriate, reversal is only warranted
if the entire trial is so replete with errors that [the defendant] was
denied a fair trial”).
        Plus, Mr. Mediko’s counsel vigorously refuted any inference
that Mr. Mediko had produced the fraudulent invoices. During Mr.
Mediko’s closing, Mr. Morris suggested that “[t]here is no evidence
at all that [Mr. Mediko] had anything to do with fabricating docu-
ments.” Instead, he pointed to the testimony of Ms. Okoli, who
USCA11 Case: 20-14461        Date Filed: 11/23/2022     Page: 49 of 58




20-14461                Opinion of the Court                        49

said she had not initially told Mr. Mediko about the documents.
He also argued that “there is no evidence whatsoever that when
that box was turned over, that any of these defendants, or espe-
cially [Mr.] Mediko, knew that what was in that box was false.”
And Mr. Morris further reiterated that Mr. Mediko “didn’t have an-
ything to do with it, and there’s no evidence that he did.”
        Finally, the strength of the evidence was great, and it was
sufficient to establish Mr. Mediko’s guilt notwithstanding the re-
mark about the invoices. See Eckhardt, 466 F.3d at 947 (noting that
the particular evidence would have led to a conviction regardless
of the prosecutor's statements). First, individuals testified that they
sold their WIC vouchers to Mr. Mediko in exchange for cash nu-
merous times. Second, Ms. Brent testified to undercover sales of
WIC vouchers at Poly-Plex involving Mr. Mediko. According to
Ms. Brent, Mrs. Mediko would go to the back office to collect cash
from Mr. Mediko in exchange for the WIC vouchers. These un-
dercover purchases were caught on video surveillance.
       Third, Investigator Jewell testified about two on-site inspec-
tions she conducted at Poly-Plex in October and December of 2011,
during which she discussed Poly-Plex’s deficient WIC inventory
with Mr. Mediko. During the second inspection, Mr. Mediko
claimed that Poly-Plex had not accepted any WIC vouchers “in a
while” due to problems with its EBT point-of-sale terminal. But
this explanation made no sense because WIC vouchers are not pro-
cessed with EBT terminals, and the lack of an EBT machine would
not have any effect on a vendor’s ability to accept WIC vouchers.
USCA11 Case: 20-14461         Date Filed: 11/23/2022    Page: 50 of 58




50                        Opinion of the Court               20-14461

Mr. Mediko also said that no WIC vouchers were on site, but re-
demption data showed that Poly-Plex redeemed more than 3,000
WIC vouchers that same month.
       For all these reasons, the district court did not abuse its dis-
cretion when it denied Mr. Mediko’s motion for mistrial based on
the government’s comments during closing arguments.

                    VI.      Mrs. Mediko’s Claim
       Finally, Mrs. Mediko raises a single claim. She asserts that
the district court violated her constitutional right to present a de-
fense when it prevented her from calling Mr. Morris as a witness.
Mrs. Mediko claims if she had been permitted to call him, Mr. Mor-
ris would have corrected the misleading impression that she was
involved in the presentation of the false invoices to the govern-
ment. Because of the district court’s ruling, Mrs. Mediko contends,
she was wrongly prevented from presenting “critical and exculpa-
tory evidence at trial.” Mrs. Mediko asserts her sole defense at trial
was that she did not know that she could not purchase WIC vouch-
ers for money, so Mr. Morris’s testimony was critical to support
her contention that she lacked a criminal plan to conspire with her
co-defendants.
       We review a district court’s evidentiary rulings for abuse of
discretion. United States v. Knowles, 889 F.3d 1251 (11th Cir.
2018); United States v. Lankford, 955 F.2d 1545, 1548 (11th Cir.
1992). A trial court has “broad discretion under Federal Rule of
Evidence 611(b) to determine the permissible scope of cross-
USCA11 Case: 20-14461       Date Filed: 11/23/2022     Page: 51 of 58




20-14461               Opinion of the Court                        51

examination.” Id. This discretion, however, is subject to the re-
quirements of the Sixth Amendment, which guarantees every ac-
cused the right to confront witnesses against her. Id.; U.S. Const.
amend. VI. The Sixth Amendment also guarantees a criminal de-
fendant the right to have “compulsory process for obtaining wit-
nesses in [her] favor.” U.S. Const. amend. VI ; United States v.
Hurn, 368 F.3d 1359, 1362 (11th Cir. 2004). This right is not abso-
lute, as the accused does not have an “unfettered right” to offer
testimony that is “incompetent, privileged, or otherwise inadmis-
sible under the standard rules of evidence.” Taylor v. Illinois, 484
U.S. 400, 410 (1988).
       To determine whether a criminal defendant’s claim under
the Sixth Amendment right to call witnesses in her defense was vi-
olated, we conduct a two-step analysis. First, we assess whether
the defendant’s constitutional right was actually violated. If it was,
then we evaluate whether the error was harmless beyond a reason-
able doubt. Hurn, 368 F.3d at 1362-63. Typically, four circum-
stances exist under which a criminal defendant must be allowed to
introduce evidence: (1) “a defendant must generally be permitted
to introduce evidence directly pertaining to any of the actual ele-
ments of the charged offense or an affirmative defense”; (2) “a de-
fendant must generally be permitted to introduce evidence pertain-
ing to collateral matters that, through a reasonable chain of infer-
ences, could make the existence of one or more of the elements of
the charged offense or an affirmative defense more or less certain”;
(3) “a defendant generally has the right to introduce evidence that
USCA11 Case: 20-14461        Date Filed: 11/23/2022     Page: 52 of 58




52                      Opinion of the Court                 20-14461

is not itself tied to any of the elements of a crime or affirmative
defense, but that could have a substantial impact on the credibility
of an important government witness”; and (4) “a defendant must
generally be permitted to introduce evidence that, while not di-
rectly or indirectly relevant to any of the elements of the charged
events, nevertheless tends to place the story presented by the pros-
ecution in a significantly different light, such that a reasonable jury
might receive it differently.” Id. at 1363.
       Mrs. Mediko contends that the second and fourth circum-
stances apply here because the government either cast her in an
“inaccurate, unfavorable light” or “ma[de] entirely legitimate, nor-
mal, or accepted acts appear unusual or suspicious.” She says she
had the right to introduce evidence to dispel this “unjustified taint”
even if the evidence did not directly or indirectly bear on any ele-
ment of an offense. Id. at 1366–1367. We are not persuaded.
       We first note that it was incumbent upon Mrs. Mediko’s
counsel to make an adequate proffer of the substance of the sup-
posed excluded evidence to show that it was wrongly excluded.
See United States v. Sheffield, 992 F.2d 1164, 1169 (11th Cir. 1993).
We have explained that we require this step “to alert the [trial]
court and opposing counsel to the thrust of the excluded evidence,
enabling them to take appropriate action, and to construct a record
appropriate for appellate review.” Id. (citation and internal quota-
tion marks omitted). Here, Mrs. Mediko’s counsel proffered the
following:
USCA11 Case: 20-14461       Date Filed: 11/23/2022    Page: 53 of 58




20-14461               Opinion of the Court                       53

             I would ask [Mr. Morris] how he got in
             possession of the [box of falsified] docu-
             ments. And I will ask him: do you have
             any information at all that [Mrs. Med-
             iko] had any knowledge, involvement,
             consent in, any party to a crime, any
             conspiracy, anything to know what’s in
             those [fraudulent] documents? And I
             believe the answer would be: no, I do
             not.
Docket Entry 188 at 728.
        The problem for Mrs. Mediko is that Mr. Morris’s proffered
testimony would not have elucidated much regarding her intent.
Based on the proffer, Mr. Morris’s expected testimony was that he
did not have any information about Mrs. Mediko’s involvement in
the falsified invoices. This differs substantially from Mrs. Mediko’s
argument on appeal—that Mr. Morris would have provided testi-
mony that Mrs. Mediko did not participate in the production of the
invoices nor was she aware that they had been produced. Exclu-
sion of testimony that Mr. Morris did not know whether Mrs. Med-
iko was involved would not satisfy either of the two circumstances
in Hurn on which Mrs. Mediko relies.
       Mrs. Mediko’s reliance on our decisions in United States v.
Sheffield, 992 F.2d 1164 (11th Cir. 1993), and United States v. Todd,
108 F.3d 1329 (11th Cir. 1997), is also misplaced. The facts of this
case are distinguishable from Sheffield since there, the excluded ev-
idence would have supported the defendant’s good-faith state of
USCA11 Case: 20-14461      Date Filed: 11/23/2022    Page: 54 of 58




54                    Opinion of the Court                20-14461

mind. Here, Mr. Morris’s testimony does not tell us anything
about Mrs. Mediko’s state of mind. This fact also distinguishes our
case from Todd, where the excluded evidence was relevant to the
defendant’s state of mind.
       We further reject Mrs. Mediko’s contention that Mr. Morris
was the only witness who could have presented testimony with re-
spect to her knowledge and intent about the falsified invoices. As
we have explained, Ms. Okoli took the stand and testified that she
fabricated the invoices. Mrs. Mediko’s attorney could have, but did
not, question Ms. Okoli about the origin of the documents. If he
had, and if such evidence existed, he could have elicited the facts
that (1) Mrs. Mediko did not direct Ms. Okoli to create the false
invoices, (2) Mrs. Mediko was not aware that the fraudulent in-
voices had been made, (3) Mrs. Mediko did not take the fraudulent
invoices from Ms. Okoli, (4) Mrs. Mediko did not produce the doc-
uments to the government, and (5) Mrs. Mediko was not aware
that the box of documents had been produced.
       In short, Mrs. Mediko’s constitutional rights were not actu-
ally violated when the district court precluded her from question-
ing Mr. Morris.
       But even assuming the exclusion of Mr. Morris’s testimony
violated Mrs. Mediko’s constitutional rights, we would not reverse
her conviction because any such error by the trial court was harm-
less.
USCA11 Case: 20-14461      Date Filed: 11/23/2022     Page: 55 of 58




20-14461               Opinion of the Court                      55

       The Sixth Amendment guarantees criminal defendants the
right to confront witnesses, but the harmless-error doctrine applies
to violations of the Confrontation Clause. United States v. Ed-
wards, 211 F.3d 1355, 1359 (11th Cir. 2000). The relevant inquiry
is “whether, assuming that the damaging potential of the cross-ex-
amination were fully realized, a reviewing court might nonetheless
say that the error was harmless beyond a reasonable doubt.” Del-
aware v. Van Arsdall, 475 U.S. 673, 684 (1986). In assessing the im-
pact of the exclusion of testimony here, we must decide “whether
we have a reasonable doubt that the result in [Mrs. Mediko’s] case
would have been the same had [s]he been able to call [Mr. Morris]
to the stand as a witness on [her] behalf.” United States v. Hernan-
dez, 141 F.3d 1042, 1050 (11th Cir. 1998).
        Any constitutional error may be considered harmless if
“there was ample evidence to convict absent the error.” United
States v. Nunez, 1 F.4th 976, 992 (11th Cir. 2021). Because the evi-
dence of Mrs. Mediko’s guilt was overwhelming—even without
reference to the box of fraudulent documents (or even if Mr. Morris
had been allowed to testify)—any error by the district court was
harmless.
       First, the jury saw Mrs. Mediko on video purchasing WIC
vouchers from undercover informant Amanda Brent. Ms. Brent
conducted four sales at Poly-Plex. During all but one of the trans-
actions, Ms. Brent gave her WIC vouchers to Mrs. Mediko inside
Poly-Plex. Mrs. Mediko then collected cash from Mr. Mediko in
exchange for the WIC vouchers. The fourth time, Mrs. Mediko
USCA11 Case: 20-14461      Date Filed: 11/23/2022     Page: 56 of 58




56                     Opinion of the Court               20-14461

told Ms. Brent she would let her know when Mr. Mediko returned
and would provide the money at that time. The videos also
showed Mrs. Mediko taking precautions when she exchanged cash
for the vouchers, including walking outside the store to pay Ms.
Brent on multiple occasions. Ms. Brent said that “[s]ometimes
[Mrs. Mediko] would put [cash] inside the actual WIC folder.
Sometimes she would discreetly pass it over to me inside the
store.” Mrs. Mediko’s apparent efforts to secrete the cash ex-
changes for the vouchers supported the notion that she knew that
the transactions were illegal.
       Yvette Jackson similarly testified that she sold WIC vouchers
to Mrs. Mediko at Poly-Plex. And both Ms. Jackson and Ms. Brent
stated that before making their first sale, Mrs. Mediko vetted them
to make sure that it was “safe” to go forward with the transaction.
The video played for the jury showed how Mrs. Mediko asked Ms.
Brent repeatedly who told her to come to Poly-Plex to exchange
WIC vouchers for cash. Again, Mrs. Mediko’s vetting of the cus-
tomers supported the conclusion that she knew that purchasing
WIC vouchers for cash was illegal.
       Plus, the jury heard a recorded telephone call between Mrs.
Mediko and Ms. Brent during which Mrs. Mediko asked her to “lie
to [her] doctor” that her baby was throwing up so that the doctor
would prescribe Peptamen, which had a “higher dollar amount on
that voucher.” The call supports an inference that Mrs. Mediko
knew that false redemptions for certain items would gain Poly-Plex
USCA11 Case: 20-14461       Date Filed: 11/23/2022    Page: 57 of 58




20-14461               Opinion of the Court                       57

more money than would false redemptions for other items. It also
shows Mrs. Mediko’s fraudulent intent.
        Finally, Agent McCree’s testimony also supports an infer-
ence that Mrs. Mediko knew the transactions were illegal. He tes-
tified that while the team conducted the search warrant, Mrs. Med-
iko agreed to an interview. And during that interview, Mrs. Med-
iko denied “at least three times” that she bought WIC vouchers.
Even after being shown one of the undercover videos, she still de-
nied buying the WIC vouchers. That Mrs. Mediko lied about the
WIC-voucher purchases provides yet more support that she knew
the conduct was illegal.
        In sum, even without any reference to the box of false in-
voices, the other evidence strongly points to Mrs. Mediko’s guilt
and her fraudulent intent to buy the WIC vouchers. While Mrs.
Mediko claims that Mr. Morris’s testimony was essential, she does
not adequately articulate how it could negate all the evidence set
forth above. Any testimony by Mr. Morris that Mrs. Mediko did
not provide the box to him would not have altered the outcome
here since that evidence would not have gone to Mrs. Mediko’s in-
tent. And more than enough evidence supported the jury’s conclu-
sion that she knew about the illegality of her conduct. We there-
fore conclude that any constitutional error in refusing to allow Mrs.
Mediko to cross-examine Mr. Morris was harmless since “there was
ample evidence to convict absent the error.” Nunez, 1 F.4th at 992.
USCA11 Case: 20-14461    Date Filed: 11/23/2022   Page: 58 of 58




58                   Opinion of the Court             20-14461

                      VII.   Conclusion
      For the foregoing reasons, we affirm the convictions and
sentences of Ms. Badiki, Mr. Mediko, and Mrs. Mediko.
      AFFIRMED.